55 N.Y.2d 702 (1981)
Federal Deposit Insurance Corporation, Respondent,
v.
Irene Schwartz, as Executrix of Sigmund P. Schwartz, Deceased, Appellant.
Court of Appeals of the State of New York.
Argued October 22, 1981.
Decided November 24, 1981.
Thomas L. Costa for appellant.
Ira L. Hyams for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*703MEMORANDUM.
The judgment appealed from and the order of the Appellate Division brought up for review should be affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division.
We would only add that the appellant executrix has offered no proof of an evidentiary nature to contradict the evidence submitted by the respondent Federal Deposit Insurance Corporation. The opposition to respondent's motion for summary judgment is merely a recitation of bare *704 allegations and speculation as to what discovery might reveal. In view of the detailed documentary support for respondent's motion for summary judgment, and in light of the failure by the appellant either to advance facts rebutting respondent's proof or raising triable issues of fact (Indig v Finkelstein, 23 N.Y.2d 728) or to seek a stay pending discovery of the facts that appellant claims are not within her knowledge, summary judgment was properly granted.
Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.